              Case 20-20259-RAM        Doc 77     Filed 10/02/20    Page 1 of 11




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                              Case No. 20-20259-RAM
                                                    (Jointly Administered)
It’Sugar FL I LLC, et al.,
                                                    Chapter 11
      Debtors.
_______________________________/

      DEBTORS’ EX PARTE MOTION FOR AN EXTENSION OF TIME TO FILE
     SCHEDULES OF ASSETS AND LIABILITIES, STATEMENTS OF FINANCIAL
       AFFAIRS, TAX REPORT AND ALL OTHER FILING REQUIREMENTS

         It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC

(collectively, “It’Sugar” or the “Debtors”), by and through undersigned counsel, file this Ex

Parte Motion for an Extension of Time to File Schedules of Assets and Liabilities, Statements of

Financial Affairs, Tax Report and all Other Filing Requirements (the “Motion”) pursuant to

Local Rule 9013-1(C)(2), and state as follows:

         1.    On September 22, 2020, the Debtors filed voluntary petitions under Chapter 11 of

the United States Bankruptcy Code (“Petition Date”) commencing the instant bankruptcy cases,

which are being jointly administered pursuant to the Court’s Order Jointly Administering Cases

[ECF No. 10] as of September 23, 2020.

         2.    The deadline for the Debtors to file their respective Schedules of Assets and

Liabilities, Statements of Financial Affairs, Tax Report and all other filing requirements

(collectively, the “Filing Requirements”) is October 6, 2020.

         3.    The Meeting of Creditors has been scheduled for October 23, 2020.

         4.    By way of this Motion, the Debtors request an extension of time of fourteen (14)

days from October 6, 2020, up through and including October 20, 2020.
               Case 20-20259-RAM          Doc 77       Filed 10/02/20   Page 2 of 11




          5.    Good cause exists for the relief requested herein, as the undersigned counsel and

Debtors require more time to review relevant documentation in order to prepare all of the Filing

Requirements. This case involves a specialty candy retailer whose products include bulk candy,

candy in giant packaging, and licensed and novelty items. It’Sugar’s portfolio includes

approximately 100 retail locations across 28 states.

          6.    The requested extension will not be prejudicial to creditors or any party in

interest, and this Motion is filed in good faith and not for dilatory purposes.

          7.    A proposed order granting the relief sought herein is attached as Exhibit A.

          WHEREFORE, the Debtors respectfully request that this Court extend the deadline for

the Debtors to file the Filing Requirements for fourteen (14) days from October 6, 2020, up

through and including October 20, 2020, and for any further relief this Court deems just and

proper.

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   2
             Case 20-20259-RAM       Doc 77       Filed 10/02/20   Page 3 of 11




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

October 2, 2020, via the Court’s Notice of Electronic Filing on those parties listed on the

attached Exhibit 1 and via U.S. Mail upon the Manual Notice List and upon the Master Service

List, pursuant to Local Rule 2002-1 (H), Designation of Master Service List in Chapter 11

Cases, attached as Exhibit 2.

                                                    s/ James C. Moon
                                                   James C. Moon, Esquire
                                                   Florida Bar No. 938211
                                                   jmoon@melandbudwick.com
                                                   MELAND BUDWICK, P.A.
                                                   3200 Southeast Financial Center
                                                   200 South Biscayne Boulevard
                                                   Miami, Florida 33131
                                                   Telephone: (305) 358-6363
                                                   Telecopy: (305) 358-1221

                                                   Attorneys for the Debtors




                                              3
              Case 20-20259-RAM         Doc 77     Filed 10/02/20     Page 4 of 11




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                              Case No. 20-20259-RAM
                                                    (Jointly Administered)
It’Sugar FL I LLC, et al.,
                                                    Chapter 11
      Debtors.
_______________________________/

   ORDER GRANTING DEBTORS’ EX PARTE MOTION FOR AN EXTENSION OF
  TIME TO FILE SCHEDULES OF ASSETS AND LIABILITIES, STATEMENTS OF
 FINANCIAL AFFAIRS, TAX REPORT AND ALL OTHER FILING REQUIREMENTS

         THIS MATTER came before the Court upon the Debtors’ Ex Parte Motion for an

Extension of Time to File Schedules of Assets and Liabilities, Statements of Financial Affairs,

Tax Report and All Other Filing Requirements [ECF No. ___] (the "Motion"). The Court having

considered the Motion and the file, and the Court finding that (i) it has jurisdiction over the

matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and (iii) pursuant to Local Rule 9013-1(C)(2), the Court is

authorized to grant the Motion without a hearing. Accordingly it is




                                                                                        EXHIBIT A
              Case 20-20259-RAM         Doc 77       Filed 10/02/20   Page 5 of 11




       ORDERED AND ADJUDGED as follows:

       1.      The Motion is GRANTED.

       2.      The Debtors shall have an extension of time of (14) days from October 6, 2020 up

through and including October 20, 2020, within which to file the Debtors’ Schedules of Assets

and Liabilities, Statements of Financial Affairs, Tax Report and other filing requirements.

                                               ###
Submitted By:
James C. Moon, Esquire
Florida Bar No. 938211
jmoon@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
James C. Moon, Esquire, is directed to serve copies of this Order on all parties in interest and to
file a Certificate of Service.




                                                 2
              Case 20-20259-RAM          Doc 77     Filed 10/02/20      Page 6 of 11




EXHIBIT 1

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
      Scott Andron sandron@broward.org, swulfekuhle@broward.org
      Brian S Behar bsb@bgglaw.net
      David M Blau dblau@clarkhill.com
      Michael S Budwick mbudwick@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.co
       m;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      David S Catuogno david.catuogno@klgates.com, caitlin.conklin@klgates.com
      Andrew S Conway aconway@taubman.com
      Robert W Davis robert.davis@hklaw.com, tonya.berger@hklaw.com
      Joshua W Dobin jdobin@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.c
       om;jdobin@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdriv
       e.com
      Daniel M Eliades Daniel.eliades@klgates.com, caitlin.conklin@klgates.com
      Daniel Gielchinsky dan@dyglaw.com
      Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com;khardison@fbtlaw.com
      Eric S. Golden egolden@burr.com, jmorgan@burr.com
      Robert L LeHane kdwbankruptcydepartment@kelleydrye.com
      Ilan Markus imarkus@barclaydamon.com, docketing@barclaydamon.com
      Orfelia M Mayor ombankruptcy@mayorbankruptcy.com,
       legalservices@pbctax.com;mayor.orfeliar100728@notify.bestcase.com
      James C. Moon jmoon@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.com;lta
       nnenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Kevin S Neiman kevin@ksnpc.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Kristen N Pate bk@brookfieldpropertiesretail.com
      Michael S Provenzale michael.provenzale@lowndes-law.com, anne.fisher@lowndes-
       law.com
      Eric J Silver esilver@stearnsweaver.com,
       rross@stearnsweaver.com;larrazola@stearnsweaver.com;cgraver@stearnsweaver.com;m
       fernandez@stearnsweaver.com;Atty_arrazola@bluestylus.com
      Ronald M Tucker rtucker@simon.com,
       cmartin@simon.com;bankruptcy@simon.com
              Case 20-20259-RAM          Doc 77      Filed 10/02/20     Page 7 of 11




Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

       Leslie C. Heilman
       Ballard Spahr LLP
       919 North Market Street, 11th Floor
       Wilmington, DE 19801-3034

       Laurel D. Roglen
       Ballard Spahr LLP
       919 North Market Street, 11th Floor
       Wilmington, DE 19801-3034
             Case 20-20259-RAM           Doc 77   Filed 10/02/20    Page 8 of 11




U.S. Trustee: (Notice provided via NEF)            Notice of Appearances:
Office of The United States Trustee                (Notice provided via NEF
51 SW First Avenue, Room 1204                      Upon Registered Users)
Miami, FL 33130
                                                   Attorneys for Brookfield Properties Retail,
Debtors-in-Possession: (via U.S. Mail)             Inc.
It’Sugar FL I LLC                                  Kristen N. Pate, Esq.
19575 Biscayne Blvd                                Brookfield Properties Retail, Inc., as Agent
Ste 115                                            350 N. Orleans Street, Suite 300
Aventura, FL 33180                                 Chicago, IL 60654-1607

It’Sugar LLC, It’Sugar Atlantic                    Attorneys for Anne M. Gannon,
City LLC and It’Sugar FLGC LLC                     Constitutional Tax Collector
4960 Conference Way N, Ste 100                     Orfelia M. Mayor, Esq.
Boca Raton, FL 33431                               Palm Beach County Tax Collector’s Office
                                                   P.O. Box 3715
Debtor-in-Possession’s Attorney:                   West Palm Beach, Florida 33402-3715
(Notice provided via NEF)
Michael S. Budwick, Esquire                        Attorneys for Simon Property Group
Joshua W. Dobin, Esquire                           Ronald M. Tucker, Esq.
James C. Moon, Esquire                             225 West Washington Street
Meland Budwick, P.A.                               Indianapolis, Indiana 46204
3200 Southeast Financial Center
200 South Biscayne Boulevard                       Attorneys for 117 Duval, LLC
Miami, Florida 33131                               Daniel Y. Gielchinsky, Esq.
                                                   Daniel Y. Gielchinsky, P.A.
Secured Creditors: (via U.S. Mail)                 1132 Kane Concourse, Suite 204
SHL Holdings, Inc.                                 Bay Harbor Islands, Florida 33154
401 E Las Olas Blvd
Ste 800                                            Attorneys for Taubman Landlords
Fort Lauderdale, FL 33301                          Andrew S. Conway, Esq.
                                                   200 East Long Lake Road
United States and its agencies:                    Suite 300
(via U.S. Mail)                                    Bloomfield Hills, Michigan 48304
Internal Revenue Service
P.O. Box 7346                                      Attorneys for SHL Holdings, Inc.
Philadelphia, PA 19101-7346                        Eric J. Silver, Esq.
                                                   Stearns Weaver Miller
Internal Revenue Services                          Weissler Alhadeff & Sitterson, P.A.
Insolvency Unit                                    Museum Tower, Suite 2200
7850 S.W. 6th Court                                150 West Flagler Street
Mail Stop 5730                                     Miami, Florida 33130
Plantation, FL 33324




                                                                                         EXHIBIT 2
             Case 20-20259-RAM          Doc 77   Filed 10/02/20   Page 9 of 11

                MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Attorneys for Broward County, Florida             Attorneys for Broadway Mercer Assoc.
Andrew J. Meyers, Esq.                            Daniel M. Eliades, Esq.
Broward County Attorney                           David S. Catuogno, Esq.
Governmental Center, Suite 423                    K&L GATES LLP
115 South Andrews Avenue                          One Newark Center, Tenth Floor
Fort Lauderdale, Florida 33301                    1085 Raymond Boulevard
                                                  Newark, New Jersey 07102
Attorneys for DRM Opco, LLC
and Vestar RW Tempe Marketplace, LLC              Attorneys for The Macerich Company and
David M. Blau, Esq.                               Federal Realty Investment Trust
c/o Clark Hill, PLC                               Joaquin J. Alemany, Esq.
151 S. Old Woodward Ave., Ste. 200                Florida Bar No. 662380
Birmingham, MI 48009                              Holland & Knight LLP
                                                  701 Brickell Avenue, Suite 3300
Attorneys for Westfield, LLC, Pyramid             Miami, Florida 33131
Management Group, LLC
Niclas A. Ferland, Esq.                           Robert Davis, Esq.
Ilan Markus, Esq.                                 Holland & Knight LLP
Barclay Damon LLP                                 200 S. Orange Avenue, Suite 2600
545 Long Wharf Drive, 9th Floor                   Orlando, Florida 32801
New Haven, CT 06511
                                                  Attorneys for The Macerich Company and
Attorneys for Westfield, LLC, Pyramid             Federal Realty Investment Trust
Management Group, LLC                             Leslie C. Heilman, Esquire
Kevin Newman, Esq.                                Laurel D. Roglen, Esquire
Barclay Damon LLP                                 BALLARD SPAHR LLP
80 State Street                                   919 N. Market Street, 11th Floor
Albany, NY 12207                                  Wilmington, Delaware 19801-3034

Attorneys for IMI Huntsville LLC                  Attorneys for The Macerich Company and
Eric S. Golden, Esq.                              Federal Realty Investment Trust
Burr & Forman LLP                                 Dustin P. Branch, Esquire
200 S. Orange Avenue, Suite 800                   BALLARD SPAHR LLP
Orlando, Florida 32801                            2029 Century Park East, Suite 1400
                                                  Los Angeles, CA 90067-2915
Attorneys for Erst 1542 Third Avenue, LLC
Brian S. Behar, Esquire                           Attorneys for The Macerich Company and
Behar, Gutt & Glazer, P.A.                        Federal Realty Investment Trust
Dcota Suite A -350                                David L. Pollack, Esquire
1855 Griffin Road                                 BALLARD SPAHR LLP
Fort Lauderdale, Fl 33004                         1735 Market Street, 51st Floor
                                                  Philadelphia, PA 19103-7599
            Case 20-20259-RAM           Doc 77   Filed 10/02/20   Page 10 of 11

                MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Attorneys for Domain Northside Retail
Property Owner LP                                  Anchorage Holdings, L.P.
Kevin S. Neiman, Esq.                              c/o CBRE Global Investors
Law Offices of Kevin S. Neiman, pc                 800 Boylston Street, Ste 2800
999 18th Street, Suite 1230 S                      Boston, MA 02199
Denver, CO 80202
                                                   Bayside Marketplace, LLC
Attorneys for Shopcore Properties, L.P.,           2681 Solution Center
Tanger Properties Limited Partnership and          Chicago, IL 60677
Turnberry Associates                               Chelsea Orlando Development LP
Robert L. LeHane, Esq.                             c/o Chelsea Prop. Group, General Counsel
Sean T. Wilson, Esq.                               105 Eisenhower Parkway
Kelley Drye & Warren LLP                           Roseland, NJ 07068
101 Park Avenue
New York, New York 10178                           Gart Properties LLC
                                                   229 Milwaukee Street
20 Largest Unsecured Creditors:                    Ste 500
(via U.S. Mail)                                    Denver, CO 80206

Aventura Mall Venture                              Grand Canal Shops II, LLC
Legal Dept, c/o Turnberry Aventura Mall            Attention: General Counsel
19501 Biscayne Boulevard, Suite 400                110 N. Wacker Drive
Aventura, FL 33180                                 Chicago, IL 60606

Florida Department of Revenue                      Jack's Candy
Bankruptcy Section                                 905 Murray Rd
PO Box 6668                                        East Hanover, NJ 07936
Tallahassee, FL 32314-6668
                                                   Jemal's Chinatown II, LLC
Internal Revenue Service                           c/o Lincoln Property Company
PO Box 7346                                        950 F Street
Philadelphia, PA 19101-7346                        Washington, DC 20004

1185 Gotham L.L.C.                                 JGB Vegas Retail Lessee, LLC
c/o Malkin                                         c/o Grand Bazaar Shops, General Manager
Properties, L.L.C.                                 3635 Las Vegas
60 East 42nd Street                                Blvd S
New York, NY 10165                                 Las Vegas, NV 89109

210 Muni, LLC                                      Jones Lang LaSalle Americas, Inc.
430 West Broadway                                  Attention: President and CEO, Retail
Third Floor                                        3344 Peachtree Road NE
New York, NY 10012                                 Atlanta, GA 30326
            Case 20-20259-RAM        Doc 77   Filed 10/02/20   Page 11 of 11

                MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)



KRG Enterprises, Inc.                           W2001ZI15 CPW Retail Sub, LLC
9901 Blue Grass Road                            770 Lexington Avenue
Philadelphia, PA 19114                          4th FL
                                                New York, NY 10021
Law Firm of Ricki S. Friedman PLLC
Attn: Ricki S. Friedman, Esq.                   Arundel Mills Ltd. Partnership
1 Huckleberry Lane                              c/o M.S. Management Assoc, Inc.
Ste 1 Huckleberry Lane                          225 W Washington St
Hewlett Harbor, NY 11557                        Indianapolis, IN 46204-3438

Nassau Candy                                    Colorado Mills Malls Ltd Partnership
530 W John St                                   c/o M.S. Management Assoc, Inc.
Hicksville, NY 11801                            225 W Washington St
                                                Indianapolis, IN 46204-3438
Orlando Outlet Owner LLC
Lease Services c/o Simon Property Group         Pier at Caesars LLC
105 Eisenhower Parkway                          Karen Worman, Regional VP Finance
1 FL                                            2100 Pacific Avenue
Roseland, NJ 07068                              Atlantic City, NJ 08401

Quiet Waters Business Park, LLC
c/o Grubb & Ellis Management Services, I
8200 NW 33rd Street
Ste 107
Doral, FL 33122

Sunrise Mills (MLP) Limited Partnership
c/o M.S. Management Associates Inc.,
225 West Washington St
Indianapolis, IN 46204-3438

Universal CityWalk
Sr. VP, CityWalk and Sponsorship
100 Universal City Plaza
#5511, 6 Floor
Universal City, CA 91608

VF Mall LLC
Attn: Legal Dep c/o Westfield, LLC
11601 Wilshire Boulevard
11 FL
Los Angeles, CA 90025
